Citation Nr: 0801154	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-32 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 1, 2004, 
for a grant of service connection for chronic non-specific 
urethritis and prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
chronic non-specific urethritis and prostatitis and assigned 
a 20 percent evaluation, effective April 1, 2004.  


FINDINGS OF FACT

1.  In a February 1956 rating decision, the RO denied the 
veteran's claim of service connection for a prostate gland 
condition; later that month, he was provided notice of the 
February 1956 rating decision but did not appeal this 
determination.

2.  The veteran's application to reopen his claim of 
entitlement to service connection for chronic non-specific 
urethritis and prostatitis was received by VA on April 1, 
2004.

3.  In a rating decision dated in November 2004, the RO 
granted service connection for chronic non-specific 
urethritis and prostatitis, effective April 1, 2004, the date 
of receipt of the application to reopen the service 
connection claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 
2004, for a grant of service connection for chronic non-
specific urethritis and prostatitis, have not been met.  
38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The veteran argues that an earlier effective date is 
warranted for his chronic non-specific urethritis and 
prostatitis because he has had this disability since service.  
As such, he asserts that the effective date should relate 
back to his initial application for VA compensation, which he 
filed in August 1955. 

In this case, the basic facts are not in dispute.  In an 
unappealed February 1956 rating decision, the RO denied 
service connection on the basis that the veteran had no 
current disability, and on April 1, 2004, he filed an 
application to reopen a claim of service connection for a 
genitourinary disorder.  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which as noted above was received by VA on April 1, 2004.  
See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the veteran's chronic non-specific urethritis and 
prostatitis had its onset in service, service connection was 
established.  It does not follow, however, that because 
service connection is warranted that the effective date of 
service connection be the day following service or the date 
he filed his original claim because doing so would render 
meaningless many of the provisions of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it 
declared was a valid gap-filling regulation, there was no 
conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the 
earliest possible effective date of service connection for a 
reopened claim was the date the reopened claim was received.  
Id. at 1332.  Thus, under the law, there is no basis to 
assign an earlier effective date for service connection for 
chronic non-specific urethritis and prostatitis.


ORDER

Entitlement to an effective date prior to April 1, 2004, for 
service connection for chronic non-specific urethritis and 
prostatitis, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


